Citation Nr: 1823020	
Decision Date: 04/16/18    Archive Date: 04/25/18

DOCKET NO.  14-28 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a pelvic fracture without lumbar spine residuals.


ATTORNEY FOR THE BOARD

L. Stepanick, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In November 2016, the Board remanded the current issue for further evidentiary development.  There has been substantial compliance with the Board's remand orders, and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).


FINDINGS OF FACT

1.  The Veteran's service treatment records reflect that he was hospitalized in April 1970, following a motor vehicle accident, for injuries that included fractures of the left superior and inferior pubic rami and left acetabulum.

2.  Although the Veteran reported a history of broken bones on several subsequent in-service medical history reports, including on his June 1982 separation medical history report, sequelae of his pelvic fracture were not described.

3.  In August 2012, the Veteran filed a claim for service connection for conditions that included a "pelvic fracture [with] lumbar spine residuals."

4.  An x-ray study of the Veteran's pelvis conducted in November 2014 revealed an unremarkable pelvis and left hip, but moderate osteoarthritic spurring about the right acetabulum.  The final impression was "mild degenerative changes about the right hip."

5.  In a November 2016 medical opinion, a VA examiner noted that the Veteran had suffered a pubic rami fracture in service that was nondisplaced and appeared to have healed without complications.  He concluded that the Veteran's medical records did not support a finding of a residual pelvic bone condition extending from the time of his separation from service.

6.  In December 2016, a VA Appeals Management Center (AMC) Medical Officer reviewed the Veteran's claims file, including the documentation of his in-service injury and the November 2014 pelvic x-ray, and noted a lack of significant pelvic girdle residuals following the Veteran's 1970 hospital stay.  She also noted that the Veteran's in-service pelvic injuries were left-sided and that the x-ray study conducted in November 2014 did not document any changes involving the left-sided rami.  The Medical Officer also concluded that the mild degenerative changes of the right hip documented in the November 2014 pelvic x-ray study were less likely than not a service-related residual.  In support of that conclusion, she noted that the changes were consistent with a normal and natural aging process and that there was no radiographic evidence of a contralateral (right-sided) event associated with the Veteran's in-service pelvic injury.


CONCLUSION OF LAW

The requirements for establishing service connection for a pelvic fracture without lumbar spine residuals have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for residuals of a pelvic fracture he sustained in service.  By way of clarification, the Board previously bifurcated his claim into two issues-entitlement to service connection for a pelvic fracture with lumbar spine residuals and entitlement to service connection for a pelvic fracture without lumbar spine residuals-and determined that service connection for a pelvic fracture with lumbar spine residuals was not warranted.  See November 2016 Board decision.  Unfortunately, following review of the evidence of record, the relevant portions of which have been detailed in the foregoing findings of fact, the Board now finds that service connection for a pelvic fracture without lumbar spine residuals is also not warranted.

In that regard, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The previous paragraph makes clear that evidence of a current disability is required to establish service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim.").  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).  In other words, favorable resolution of the instant claim requires documentation of some type of residual of the Veteran's in-service pelvic fracture at any time during the pendency of this appeal, or at any time proximate to the filing of this claim.

Notably, the Veteran has not described residuals of his in-service pelvic fracture aside from spinal symptoms.  More to the point, however, the evidence of record does not otherwise support a finding that such residuals are present.  Indeed, as was already noted, a November 2014 x-ray study documented an unremarkable pelvis and left hip, and the Medical Officer who issued an opinion on this matter in December 2016 explained that there was no injury to the right hip in service that warranted concluding that the mild degenerative changes of the Veteran's right hip documented in 2014 were residuals of his April 1970 pelvic fracture.  There is no opinion to the contrary, competent or otherwise, and no other potential residuals have been identified.

In short, the evidence simply does not document any nonspinal condition that may be deemed a residual of the Veteran's in-service pelvic fracture.  As a result, the claim for service connection for a pelvic fracture without lumbar spine residuals must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a pelvic fracture without lumbar spine residuals is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


